DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1, and 37 have been amended.
Claims 4, 6, 9-17, 21-36, 40, 44-46, 49, and 51-54 are cancelled.
No newly added claims. 
Claims 1-3, 5, 7-8, 18-20, 37-39, 41-43,47, 48, and 50 are presented for examination.

Response to Arguments

Applicant's arguments filed in the amendment filed on 9/14/2022 have been fully considered but they are moot in view of new ground of rejection. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 37 and 39 are rejected under U.S.C. 103 as being unpatentable over Brodersen et al. (US 20080066099), hereinafter as Brodersen, in view of Schwesinger et al. (US 20120315021).

Regarding claim 1, Brodersen discloses, a method comprising:  
inserting an interactive element into a first content item (par. 0072, fig. 7  discloses interface 720 which displays FIRST content item information as shown in fig 7, Channel 11 NBC “MY NAME IS EARL”, where there are number of buttons are inserted in this interface representing 730-790);
causing, during output of the first content, based on an interaction with the interactive element (par. 0073 discloses user selection of a “related contents” to display a list of related content responsive to the search results received), retrieval of a plurality of information items associated with a plurality of second content items, wherein the plurality of second content items are recommended based on relatedness to the first content item (par. 0084 discloses based upon the selection of  related content displayed in fig. 7, displaying number of shows as shown in fig. 9 that is related to or similar to displayed first content item), wherein the plurality of second content items comprises at least one of a plurality of linear content items and a plurality of non-linear content items (par. 0086, fig. 9, discloses recommended content items, element 915, 920, 925, and 930 discloses plurality of broadcast content (i.e. leaner content) and downloadable content ( i.e. non-linear content) items);
causing output of the plurality of information items associated with the plurality of second content items (par. 0086 and as shown in fig. 9, the list of content items 915-940 that is recommended contains information items such a titles and source of each content items); and
causing, based on user input associated with information item of the plurality of information items, at least a portion of the of non-linear content items and at least a portion of the of linear content items to be scheduled to be recorded (par. 0085, “upon highlighting the desired show representation 915-940, the user can press a select button (e.g., enter button), thereby activating the ability to scroll through the preference selections 945-965” shown in fig. 9, i.e. receiving inputs associated with information items of representation 915-940), step 670 of fig. 6, record the associated content). 
Brodersen discloses, recording non-linear and linear content items from recommended content item list, and option of downloading non-liner content items, however Brodersen explicitly does not disclose, selecting two of the information items from plurality of information items including non-liner content items.
Schwesinger discloses, selecting two of the information items from plurality of information items including non-liner content items to be stored (par. 0037, fig. 6 discloses providing UI display of choices for user to acquire plurality content items, user selects multiple content items and click on “go” button for content to be downloaded, stored and recorded, par. 0021 and 0071 discloses storage media stores program data, i.e. downloaded content is stored in storage media. here Schwesinger is only used for teaching of feature of multiple selection by user input that can select multiple content to be recorded and to be downloaded to modify already provided multiple selection option in form of download and record options in Brodersen as shown in fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Brodersen with teachings of user interaction with two information item associated with two of the content item in the list to record and store at least two content items, as taught by Schwesinger, to provide user with multiple choices to acquire content from alternate sources based on user selection, as disclosed in Schwesinger, par. 0006.
  
Regarding claim 3, the method of claim 1,
Brodersen further discloses, wherein the relatedness to the first content item is based on at least one of: genre, content type, user preference parameters, parental ratings, or channel settings (par. 0066 discloses searching related content item that is similar to current content based on genre that is associated with the current selection).
 2ATTORNEY DOCKET NO.: 26141.0216U1 2ATTORNEY DOCKET NO.: 26141.0216U1 

Regarding claim 37, Brodersen discloses, An apparatus comprising: 
one or more processors (see par. 0093); and 
a memory storing processor executable instructions that, when executed by the one or more processors, cause the apparatus to (see par. 0093): 
insert an interactive element into a first content item (par. 0072, fig. 7  discloses interface 720 which displays FIRST content item information as shown in fig 7, Channel 11 NBC “MY NAME IS EARL”, where there are number of buttons are inserted in this interface representing 730-790); 
cause, during output of the first content item, based on an interaction with the interactive element (par. 0073 discloses user selection of a “related contents” to display a list of related content responsive to the search results received), retrieval of a plurality of information items associated with a plurality of second content items, wherein the plurality of second content items are recommended based on relatedness to the first content item (par. 0084 discloses based upon the selection of  related content displayed in fig. 7, displaying number of shows as shown in fig. 9 that is related to or similar to displayed first content item), wherein the plurality of second content items comprises at least one of a plurality of linear content items and a plurality of non-linear content items (par. 0086, fig. 9, discloses recommended content items, element 915, 920, 925, and 930 discloses plurality of broadcast content (i.e. leaner content) and downloadable content ( i.e. non-linear content) items);
cause output of the plurality of information items associated with the plurality of second content items (par. 0086 and as shown in fig. 9, the list of content items 915-940 that is recommended contains information items such a titles and source of each content items); and
cause, based on user input associated with information item of the plurality of information items, at least a portion of the of non-linear content items and at least a portion of the of linear content items to be scheduled to be recorded (par. 0085, “upon highlighting the desired show representation 915-940, the user can press a select button (e.g., enter button), thereby activating the ability to scroll through the preference selections 945-965” shown in fig. 9, i.e. receiving inputs associated with information items of representation 915-940), step 670 of fig. 6, record the associated content). 
Brodersen discloses, recording non-linear and linear content items from recommended content item list, and option of downloading non-liner content items, however Brodersen explicitly does not disclose, selecting two of the information items from plurality of information items including non-liner content items.
Schwesinger discloses, selecting two of the information items from plurality of information items including non-liner content items to be stored (par. 0037, fig. 6 discloses providing UI display of choices for user to acquire plurality content items, user selects multiple content items and click on “go” button for content to be downloaded, stored and recorded, par. 0021 and 0071 discloses storage media stores program data, i.e. downloaded content is stored in storage media. here Schwesinger is only used for teaching of feature of multiple selection by user input that can select multiple content to be recorded and to be downloaded to modify already provided multiple selection option in form of download and record options in Brodersen as shown in fig. 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Brodersen with teachings of user interaction with two information item associated with two of the content item in the list to record and store at least two content items, as taught by Schwesinger, to provide user with multiple choices to acquire content from alternate sources based on user selection, as disclosed in Schwesinger, par. 0006.
  
Regarding claim 39, Brodersen meets the claim limitations as set forth in claim 3.

Claims 2 and 38 are rejected under U.S.C. 103 as being unpatentable over Brodersen et al. (US 20080066099), hereinafter as Brodersen, in view of Schwesinger et al. (US 20120315021), in further view of Tidwell (US 20130276022).
Regarding claim 2, the method of claim 1,
Brodersen in view of Schwesinger does not disclose, wherein inserting the interactive element is based on at least one of: a request to store the first content item or credit roll associated with the first content item. 
Tidwell discloses, wherein inserting the interactive element is based on a request to store the first content item (par. 0170 discloses additional functions options are provided to the viewer as an overlay to the displayed event or display within promotion, par. 0172 discloses when a request to record the a prompted event is received, par. 0174 discloses additional media options are displayed such as enable the viewer to schedule a recording for the next episode, i.e. inserting the interactive element based on a request to store the content item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Brodersen in view of Schwesinger with teachings of inserting the interactive element based on a request to store the first content item, as taught by Tidwell, to schedule various activity relating to delivered content so to relieve viewer from having to the take additional actions, as disclosed in Tidwell, par. 0014.

Regarding claim 38, Brodersen in view of Schwesinger in further view of Tidwell meets the claim limitations as set forth in claim 2.

Claims 5 and 41 are rejected under U.S.C. 103 as being unpatentable over Brodersen et al. (US 20080066099), hereinafter as Brodersen, in view of Schwesinger et al. (US 20120315021), in further view of Wei et al. (US 20150012926).

Regarding claim 5, the method of claim 1,
Brodersen in view of Schwesinger does not disclose, wherein an order of the output of the plurality of information items associated with the plurality of second content items is based on a respective strength of recommendation of each second content item of the plurality of second content items.
Wei discloses, wherein an order of the output of the plurality of information items associated with the plurality of second content items is based on a respective strength of recommendation of each second content item of the plurality of second content items (par. 0044, 0046 discloses video recommendation are displayed in an order according to their raking scores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Brodersen in view of Schwesinger, by teachings of order of the display of the recommended content is based on respective strength of each recommended content item in the recommended content list, as taught by Wei, for ranking and recommending more popular content, as disclosed in Wei, par. 0006.

Regarding claim 41, Brodersen in view of Schwesinger in further view of Wei meets the claim limitations as set forth in claim 5.

Claim 7 and 42 are rejected under U.S.C. 103 as being unpatentable over Brodersen et al. (US 20080066099), hereinafter as Brodersen, in view of Schwesinger et al. (US 20120315021), in further view of Fujiwara et al.  (US 20050125828).

Regarding claim 7, the method of claim 1,
Brodersen in view of Schwesinger further discloses, further comprising causing a user device to output the at least the portion of the plurality of non-linear content items and the at least the portion of the plurality of linear content items (Brodersen par. 0084-0086, fig. 9 discloses list of plurality of content items displayed with associated information items including broadcast content as well as downloadable content, where “info” selection 945 is associated with all the broadcast and downloadable content, and “preview” selection 965 is associated with downloadable content, Brodersen par. 0087 discloses “info” selection 95 can display metadata associated with the selected content, Brodersen par. 0089 discloses selection of preview preference selection 955 can display a preview clip (i.e. portion of the liner content items).
Brodersen in view of Schwesinger discloses, displaying metadata associated with broadcast content and preview associated with downloadable content, however Brodersen in view of Schwesinger explicitly does not disclose, metadata associated with broadcast content includes portion of the broadcast content. 
Fujiwara discloses, metadata associated with broadcast content includes portion of the broadcast content (par. 0075, fig. 13, discloses metadata accompanying a broadcast content includes preview scene, user can check preview scene of the program to be viewed or to be recorded). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Brodersen in view of Schwesinger, by teachings of, metadata associated with broadcast content includes portion of the broadcast content , as taught by Fujiwara, so user can determine more intuitively whether the program scheduled to be broadcast is really a program to be viewed or to be recorded by programmed recording, as disclosed in Fujiwara, par. 0075.

Regarding claim 42, Brodersen in view of Schwesinger in further view of Fujiwara meets the claim limitations as set forth in claim 7.

Claims 8 and 43 are rejected under U.S.C. 103 as being unpatentable over Brodersen et al. (US 20080066099), hereinafter as Brodersen, in view of Schwesinger et al. (US 20120315021), in further view of Cordray (US 20070154163).
 
Regarding claim 8, the method of claim 1,
Brodersen in view of Schwesinger does not discloses, wherein the output of the plurality of information items associated with the plurality of second content items is based on at least one of, an order in which the first content item and the plurality of second content items first aired or an order of numbered episodes.
Cordray discloses, wherein the output of the plurality of information items associated with the plurality of second content items is based on at least one of, an order in which the first content item and the plurality of second content items first aired or an order of numbered episodes (par. 0095 and fig. 8 and 10 discloses list of second content items that is based on order of numbered episodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Brodersen in view of Schwesinger, by teachings of order of the display of the second content items is based on an order of numbered episodes, as taught by Cordray, to allow users to record some or all episodes of a series and thereby to view the episodes of a series in order, as disclosed in Cordray, par. 0006.

Regarding claim 43, Brodersen in view of Cordray meets the claim limitations as set forth in claim 8.

Claims 18, 19, and 48 are rejected under U.S.C. 103 as being unpatentable over Brodersen et al. (US 20080066099), hereinafter as Brodersen, in view of Schwesinger et al. (US 20120315021), in further view of Wang et al. (US 20140280233).
Regarding claim 18, Brodersen discloses, A method comprising: 
receiving, by a network device, based on an interaction with an interactive element displayed output with a content item, a content identifier associated with the content item (par. 0076, fig. 8 discloses, Upon selection, the "titles with the same actor(s)" button representation, search template may instruct the correlation engine 175 (i.e. a network device) to extract the title (i.e. an content identifier) of the currently selected content, i.e. search engine receives content title based on user interaction with selection "titles with the same actor(s)" button that is displayed with the content item 805 as shown in fig. 8); 
determining one or more content parameters associated with the content identifier (par. 0076, fig. 8 and to extract the title (i.e. an content identifier) of the currently selected content to perform a network search for all actor(s) or actress(es) associated with the title, i.e. determining more parameters in form of actors and actors associated with content title);
determining, based on relatedness between the one or more content parameters associated with the content identifier and one or more respective content parameters associated with a plurality of additional content items, a plurality of recommended content items (par. 0076 discloses search for content including the selected actor(s) or actress(es), i.e. determining related content which has same actors or actresses that is associated with content title being presented to user); 
causing, output of a plurality of information items associated with the plurality of recommended content items (par. 0084 FIG. 9 depicts an example user interface 900 displaying a content presentation 905 and an menu interface 810 displaying related content displayed in FIGS. 7 and 8, par. 0086 and as shown in fig. 9, the list of content items 915-940 that is recommended contains information items such a titles and source of each content items); 
causing, based on user input associated information item of the plurality of information items, at least recommended content items of the plurality of recommended content items associated with the at least information items to be stored (par. 0085, “upon highlighting the desired show representation 915-940, the user can press a select button (e.g., enter button), thereby activating the ability to scroll through the preference selections 945-965” shown in fig. 9, i.e. receiving inputs associated with information items of representation 915-940), step 670 of fig. 6, record the associated content). 
Brodersen does not disclose, user input associated with at least two information items from plurality of information items to be stored in a single content object, wherein the single content object comprises one or more indications of where each of the at least two recommended content items is located within the single content object.
Schwesinger discloses, user input two of the information items from plurality of information items (par. 0037, fig. 6 discloses providing UI display of choices for user to acquire plurality content items, user selects multiple content items and click on “go” button for content to be downloaded stored and recorded, here Schwesinger is only used for teaching of feature of multiple selection by user input that can select multiple content to be recorded and to be downloaded to modify already provided multiple selection option provided in form of download and record options in Brodersen as shown in fig. 9), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Brodersen with teachings of user interaction with two information item associated with two of the content item in the list to record and store at least two content items, as taught by Schwesinger, to provide user with multiple choices to acquire content from alternate sources based on user selection, as disclosed in Schwesinger, par. 0006.
Brodersen in view of Schwesinger does not disclose, two information items to be stored in a single content object, wherein the single content object comprises one or more indications of where each of the at least two recommended content items is located within the single content object.
Wang discloses, two information items to be stored in a single content object, wherein the single content object comprises one or more indications of where each of the at least two recommended content items is located within the single content object (par. 0035 discloses media content recordings may include a concatenation of representations of all media content recordings into a single concatenated timeline. Each media content recording can be represented as being located along the concatenated timeline at a given position, and boundaries of the recordings can be stored to translate an identified position in the file to an identifier, i.e. media recordings are concatenated in to single content object, where each media content is being represented being located along timeline at a given position with boundaries of the recordings, here timeline provides indications where each of the media content is located in the single concatenated media recording object) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Brodersen in view of Schwesinger, by teachings of two of the content item stored in a single content object and single content object includes indication of where each of the content items are located within the single content file, as taught by Wang, to search the media content against single concatenated media content recording if more efficient compared distributed content recording, as disclosed in Wang, par. 0034.

Regarding claim 19, the method of claim 18
Brodersen in view of Schwesinger in further view of Wang further discloses, further comprising causing a user device to output the at least one recommended content item of the at least two recommended content items associated with the at least two information items (Brodersen par. 0084-0085, fig. 9 discloses outputting related content items in list where content items has associated information items such as channel number, time of broadcast source of the content items such as broadcast or downloadable).

Regarding claim 48, the method of claim 18,
Brodersen in view of Schwesinger in further view of  Wang discloses, wherein the relatedness between the one or more content parameters associated with the content identifier and the one or more respective content parameters associated with the plurality of additional content items is based on at least one of: a genre, a content type, a user preference, a parental rating, or a channel setting (Brodersen par. 0066 discloses searching related content item that is similar to current content based on genre that is associated with the current selection).

Claims 20 is are rejected under U.S.C. 103 as being unpatentable over Brodersen et al. (US 20080066099), hereinafter as Brodersen, in view of Schwesinger et al. (US 20120315021), in further view of Wang et al. (US 20140280233), in further view of Cordray (US 20070154163).

Regarding claim 20, the method of claim 18,
Brodersen in view of Schwesinger in further view of Wang does not discloses, wherein the output of the plurality of information items associated with the plurality of second content items is based on at least one of. an order in which the first content item and the plurality of second content items first aired or an order of numbered episodes.
Cordray discloses, wherein the output of the plurality of information items associated with the plurality of second content items is based on at least one of. an order in which the first content item and the plurality of second content items first aired or an order of numbered episodes (par. 0095 and fig. 8 and 10 discloses list of second content items that is based on order of numbered episodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Brodersen in view of Schwesinger in further view of Wang, by teachings of order of the display of the second content items is based on an order of numbered episodes, as taught by Cordray, to allow users to record some or all episodes of a series and thereby to view the episodes of a series in order, as disclosed in Cordray, par. 0006.

Claims 47 and 50 are rejected under U.S.C. 103 as being unpatentable over Brodersen et al. (US 20080066099), hereinafter as Brodersen, in view of Schwesinger et al. (US 20120315021), in further view of Roberts et al. (US 20110107374).
Regarding claim 47, the method of claim 1,
Brodersen in view of Schwesinger explicitly does not disclose, wherein an order of the output of the plurality of information items associated with the plurality of second content items is based on at least one of: a resolution, a bitrate, an encoding type, or a content type.
Roberts discloses, wherein an order of the output of the plurality of information items associated with the plurality of second content items is based on at least one of: a resolution, a bitrate, an encoding type, or a content type (par. 0108-0109 fig. 11 discloses generated watch list displayed and can be sorted by data representing media content instances ranked by content types).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Brodersen in view of Schwesinger, by teaching of order of the display of the of the information associated with list of content item is based on a content type, for improving the user experience associated with accessing and consuming media content, as disclosed in Roberts, par. 0002.

Regarding claim 50, Brodersen in view of Schwesinger in further view of Roberts meets the claim limitations as set forth in claim 47.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423